Citation Nr: 0109381	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome secondary to a service connected right elbow flexion 
contracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from May 1957 
through November 1957.  This matter comes before the Board of 
Veterans Appeals (BVA or Board) on appeal from a March 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Nashville, Tennessee (RO) which denied the 
benefit sought on appeal. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. Service connection is established for right elbow flexion 
contracture evaluated as 30 percent disabling.

3. Bilateral carpal tunnel syndrome is not shown by competent 
medical evidence to be causally or etiologically related to a 
service connected disability.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome is not proximately due to or 
the result of a service connected disease or injury.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  
In that regard, while the veteran's service medical records 
are not of record, the RO appears to have undertaken all 
possible development to obtain those records.  The Board 
notes that all known medical records have been obtained and 
are associated with the claims file.  In addition, the RO 
afforded the veteran a comprehensive VA examination in 
January 1999.  The veteran declined an opportunity to appear 
at a hearing to provide testimony in support of his claim.  
While the RO denied the veteran's claim as not well grounded, 
the Statement of the Case reviewed all pertinent evidence and 
provided the veteran with all applicable laws and 
regulations.  Most importantly, the Statement of the Case 
effectively informed the veteran of the evidence necessary to 
substantiate his claim.  Accordingly, under these 
circumstances the Board concludes that no further development 
is required to comply with its statutory duty to assist.

The veteran claims he is entitled to secondary service 
connection for bilateral carpal tunnel syndrome.  A veteran 
is entitled to service connection for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.03(a) 
(2000).  As is contended in this case, where a disability is 
proximately due to or the result of a service-connected 
disease or injury, it will also be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a).  In 
addition, service connection is permitted for aggravation of 
a non-service connected disability caused by a service 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's service medical records are not of record.  All 
efforts to obtain service medical records from all potential 
sources were unsuccessful.  The National Personnel Records 
Center, in response to VA requests, reported that the 
records, if in their custody, might have been destroyed in a 
fire at the Records Center in 1973.  In any event, given that 
the veteran contends that his disability is due to a service 
connected disability, a disability that resulted from VA 
medical care and following service, the veteran's service 
medical records are not necessary for this appeal because the 
veteran is not contending that the claimed disorder was 
present or treated during service.

VA medical records from 1986 indicate that the veteran 
underwent surgery in May of that year for an ulnar nerve 
release on his right elbow. The veteran was granted service 
connection for a right elbow flexion contracture and assigned 
a 10 percent evaluation by an October 1995 rating decision.  
A November 1996 rating decision increase that evaluation to 
30 percent

A 1989 statement and office notes of Rommel G. Childress, 
M.D. indicate the veteran was treated for an on the job 
injury suffered in 1985.  Dr. Childress also noted that the 
veteran has had a history of rotated cuff tear, previous 
surgical release of his carpal tunnel syndrome and right 
ulnar nerve transposition.  At that time he had residual 
tendency for pain in his shoulder with cervical arthritis and 
rotated cuff problems.  

VA medical records dating from 1990 through 1998 show 
treatment for various disorders, including the veteran's 
shoulder and elbow, and carpal tunnel syndrome.  

A VA examination was conducted in October 1996, at which time 
the veteran stated that in 1984 he began to have numbness in 
the second, third, and fourth fingers in his hand. In 1984, 
he underwent carpal tunnel releases of both wrists.  He 
stated that he did well for a while after that but then in 
1986 an EMG showed that he had to have his ulnar nerve 
released at his right elbow.  Elbow surgery was done, 
however, he stated that he had throbbing pain in his elbow, 
up his shoulder, and along the right side of his neck.  He 
was told that he needed to have his carpal tunnel released 
again.  The examiner stated that in all probability the 
veteran did have residual significant disability in his 
forearm and elbow on the left.  He also noted that he 
believed the veteran to be over symptomizing.

A June 1998 statement from John P. Howser, M.D. noted that 
during the veteran's visit to his office that day, they 
discussed surgery for his canal stenosis.  Dr. Howser also 
noted that the veteran suffered from bilateral carpal tunnel 
syndrome and continued to wear his carpal tunnel splints.

Another VA examination was conducted in January 1999.  During 
that examination, the veteran explained to the examiner that 
in 1986 he had pain from the right shoulder shooting down to 
the right elbow and right hand without any known injuries.  
He then had an operation at the VAMC in Memphis for a nerve 
release.  However, according to the veteran, the pain 
persisted following surgery, and that he continues to wear 
braces on both hands.  He also mentioned that he had an 
EMG/nerve conduction study done in the past and the results 
of July 1997 showed that the findings were suggestive of 
carpal tunnel syndrome, which were similar to the findings of 
another study done in August 1995.  The veteran stated that 
he underwent two carpal tunnel syndrome release operations 
done on the right side, one at the VAMC in Memphis in 1984 
and the other at the Methodist Central in 1997.  The examiner 
concluded that it would be difficult to connect the fact that 
the veteran had an operation to the right elbow for the ulnar 
nerve release with the current carpal tunnel syndrome in both 
wrists.  The veteran was also status post carpal tunnel on 
the left wrist and particularly the right wrist, with 
persistent symptoms, however there was likely no established 
relationship with the right elbow nerve release.

A July 1999 statement from Ramesh C. Gupta, M.D. stated that 
the veteran suffered from moderately severe diabetes, carpal 
tunnel syndrome, anemia and SLE. Because of the carpal tunnel 
syndrome, he has severe pain as well as swelling and numbness 
in his right and left wrists, and has been wearing wrist 
splints since 1984.  Dr. Gutpa also noted that the veteran 
had inflammatory arthritis in both hands, shoulders and 
elbows, as well as flexion contraction in his right elbow.  
He reported that the veteran was unable to use his right and 
left hand in a prolonged period.  

While it has been established that the veteran suffers from 
bilateral carpal tunnel syndrome, the medical evidence shows 
no indication that it was incurred during service or is 
proximately due to or the result of the service connected 
right elbow flexion contracture.  In this regard, while the 
veteran's service medical records are unavailable, he does 
not contend that his carpal tunnel syndrome was present or 
diagnosed during service.  Significantly, no medical 
professional has offered an opinion that the carpal tunnel 
syndrome is related to service.  

In addition, there is no medical evidence that shows that the 
veteran's carpal tunnel syndrome is related to his service 
connected right elbow disability.  The Board notes that the 
diagnosis of carpal tunnel syndrome was first made in 1984, 
prior to the right elbow surgery in 1986, which led to 
service connection.  None of the veteran's physicians have 
offered any opinion as to the etiology of the carpal tunnel 
syndrome, and the medical opinion of record as to the 
etiology is not supportive of the veteran's contention.  
Specifically, the examiner who performed the January 1999 VA 
examination indicated that there was no likely relationship 
between the carpal tunnel syndrome and the veteran's right 
elbow disorder.  In the absence of medical evidence that in 
some way relates the veteran's carpal tunnel syndrome to his 
right elbow flexion contracture, there is no basis for 
service connection.

As stated previously, despite the veteran's contention that 
his carpal tunnel syndrome is service connected, there is no 
medical evidence to support his claim.  A layperson, such as 
the veteran, can provide accounts of visible symptoms, but 
such evidence is different from the capability of a layperson 
to offer evidence that requires medical knowledge, such as 
the etiology of his carpal tunnel syndrome.  See Espiritu v. 
Derwinski, 2 Vet.App. 494 (1992).  

Based on the record, the Board finds and concludes that the 
preponderance of the evidence is against the veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied.  Accordingly, 
the Board concludes that secondary service connection for 
bilateral carpal tunnel syndrome is not warranted.


ORDER

Service connection for bilateral carpal tunnel syndrome 
secondary to a service connected right elbow flexion 
contracture is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

